Hjnman, J. (dissenting):
In the decision of the majority of the court sufficient attention and weight has not been given to the General Highway Traffic Law (§ 11, subd. 3) which provides: “ In turning a corner of
intersecting streets a vehicle shall be driven with extreme caution and under control.” The plaintiff testified that he looked to the right when he was twenty-six to thirty feet away from the east rail and did not look again in that direction until his fender was near the track, although he was traveling at a very low speed, namely, a speed gradually reducing from five to three miles an hour. When he looked the second time the car was only twenty-five to thirty feet away. “ Extreme caution ” is not satisfied by reducing speed to a safe limit. Extreme caution requires the plaintiff to be vigilant and alert in the use of his eyes and his ears. If this plaintiff used any caution in the use of his eyes by looking to the right, he did so at an inopportune time when he was twenty-six to thirty feet from the first rail, a time when he could not see more than seventy-five feet in the direction from which the trolley car was approaching. The statute says that “ In turning a corner ” his vehicle shall be driven with extreme caution. The plaintiff exercised his caution before he reached the corner. It is apparent that he exercised no caution rather than “ extreme caution ” when he came to turn the corner. The two trees on the east side of Washington avenue, the street upon which the car was approaching, could not have bidden from his view the approaching trolley car. One of these trees was seventeen feet from the north curb of Front street, the street upon which the plaintiff was making his approach, and five feet back from the east curb of Washington avenue, the street upon which the trolley car was approaching. It was only one foot in diameter. The other tree on the east side of Washington avenue was forty-five feet north of the last-mentioned tree and was about two feet in diameter. These trees were the only obstructions to the plaintiff’s view of the approaching trolley car after he reached a point twenty-two feet from the east rail and it is impossible to conceive how they could have impaired to any material extent the plaintiff’s view of as large an object as the approaching trolley car.
Had he looked in the right direction after passing this 22-foot point and before reaching the corner, he could have seen the trolley car for a distance of at least 350 feet. To have turned this corner without looking again until his nearest fender was almost upon the first rail was not the action of a careful and prudent man. He cannot be said to have complied with the statute requiring that “ In turning a corner of intersecting streets *388a vehicle shall be driven with extreme caution and under control.” (Gen. Highway Traffic Law, | 11, subd. 3.)
Having placed himself in this position of jeopardy by his own lack of extreme caution, he ought not to be permitted to recover. (Castle v. Director-General of Railroads, 232 N. Y. 430.)
. The judgment should be affirmed.
Van Kirk, J., concurs.
Judgment reversed on the law and new trial granted, with costs to the appellant to abide the event.